455 F.2d 508
Charles L. EDGENS, Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Appellee.
No. 71-1887.
United States Court of Appeals,Fourth Circuit.
Feb. 9, 1972.

James B. Stephen, Spartanburg, S. C., and George H. Thomason, on brief, for appellant.
L. Patrick Gray, III, Asst. Atty. Gen., John K. Grisso, U. S. Atty., Kathryn H. Baldwin and Thomas J. Press, Attys., Dept. of Justice, on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and RUSSELL and FIELD, Circuit Judges.
PER CURIAM:


1
James B. Stephen, an attorney at law, appeals from an order of the district court which allowed him an attorney's fee of $2,500.00, but denied the full amount of his request.


2
Stephen represented Charles L. Edgens, a social security claimant, in the district court and succeeded in obtaining an award for Edgens in the amount of $15,584.20.  Thereafter, Stephen petitioned the district court to approve an attorney's fee equal to 25% of the accrued benefits or $3,896.05, the maximum fee allowable under 42 U.S.C.A. Sec. 406(b) (1).  The district court, after reviewing the entire record and considering all the circumstances of the case, awarded Stephen a $2,500.00 fee.


3
We have examined the briefs, appendix, and the record.  We cannot say that the district court abused its discretion.


4
Accordingly, we find oral argument unnecessary and affirm the judgment below.


5
Affirmed.